This cause was originally filed in the superior court of Okmulgee county, it being an action on a promissory note. It appears from the record that plaintiff in error Vincent, who was one of the defendants below, was represented by two firms of attorneys, one firm living at Bristow and the other living at Okmulgee, both of whom appeared as attorneys of record. The issues having been joined, the cause was set for trial for the 17th day of September, 1924, and judgment by default was rendered, the journal entry of which judgment containing the following recitation:
"The case being first called, the plaintiff announces ready, and the defendant being not ready, the case is set for a later hour of the same day, upon agreement of the respective parties by their attorneys of record that a jury would be waived. At the appointed time the case is again called, and the plaintiff announces ready, and the defendants F. E. Morley and J. M. Vincent, Jr., are each three times called in open court but answer not. Thereupon, the firm of Beckett and Lewis announce that owing to the fact that defendant J. M. Vincent, Jr., having not appeared, and they being merely local associate counsel, they desired to retire as counsel of record."
On November 13, 1924, plaintiff in error filed his petition to vacate the judgment, alleging that the court was without jurisdiction to enter the judgment complained of for the reason that the cause had not been at issue ten days prior to the date of trial, further alleging that immediately after the service of summons on him he employed a firm of attorneys at Bristow to represent him in his defense of said action, and that they in turn associated with them a firm of attorneys at Okmulgee; further alleging that the printed docket for that term of court showing the date upon which this cause was set for trial was issued more than two weeks before the trial date, which printed docket was promptly furnished the local attorneys at Okmulgee, and such local attorneys wholly neglected and failed to advise defendant or his Bristow attorneys of the setting of said cause, and that such local attorneys also failed to advise the court that the cause was improperly upon the trial docket because the same had not been at issue ten days prior thereto, and when the cause was reached on the trial docket such local attorneys withdrew from the cause, retired from the courtroom and allowed default judgment to be taken, and prayed that the judgment be vacated and set aside, which prayer was denied, to reverse which this appeal is prosecuted.
Plaintiff in error, for reversal, urges the proposition that the court was without jurisdiction to render the judgment for the reason that the cause was not at issue ten days prior to the rendition of the judgment as provided by section 582, Comp. Stats. 1921, and that the absence of his attorney constituted unavoidable casualty and misfortune as contemplated by subdivision 7 of section 810, Comp. Stats. 1921, and as sustaining this proposition he cites Harn v. Interstate Building  Loan Co., 68 Okla. 227, 172 P. 1081; Title Guaranty  Trust Co. v. Turnbull, 40 Okla. 294, *Page 304 137 P. 1178, and Acme Harvesting Machine Co. v. Williams,89 Okla. 35, 213 P. 731; but an examination of these authorities shows that in each instance the party complaining was in court objecting to being forced to trial, and they are, therefore, not applicable to the facts in this case, for page 41 of the record discloses that when the cause was called for trial, Mr. Beckett, the local attorney for the plaintiff in error, said:
"Mr. Beckett: Before the case goes to trial, I desire to withdraw as counsel — not acquainted with the facts in the case, do not even know the defendant. My connection has been as local counsel to represent Pounders and Pardoe.
"The Court: What is your contention? They were not notified this case was set for trial?
"Mr. Beckett: I presume so; I did not notify them.
"Mr. Caruthers: Judge Beckett, your name does appear as counsel for defendant, Vincent, in the pleadings.
"Mr. Beckett: It appears on the pleadings as one of the counsel, but only as local counsel. I desire to withdraw now from the case. (Attorney leaves courtroom.)"
It will, therefore, be seen that the authorities cited are not illuminative here, for the reason that plaintiff in error appeared in court by local counsel, and we indulge the presumption that if such counsel had called the court's attention to the fact that the cause had not been at issue the required length of time and had asked for a continuance, the same would have been granted, but having contented himself by withdrawing from the cause and leaving the courtroom and making no objection to the court proceeding with the trial, the act of the attorney must be considered here the act of his client.
Neither is Carter v. Grimmett, 89 Okla. 37, 213 P. 732, cited by plaintiff in error, controlling, because the facts there and the facts in the case at bar are not at all similar. The law in this state is so well-settled that, the attorney representing the litigant being the agent of the litigant for the purposes of the trial, the attorney's negligence cannot be made the grounds for relief, that a voluminous citation of authorities or discussion of the reason supporting such authorities is unnecessary. Lindsey v. Goodman, 57 Okla. 408,157 P. 344; Wagner v. Lucas, 79 Okla. 231, 193 P. 421; Price v. Preston, 103 Okla. 47, 229 P. 437.
Finding no reversible error, the judgment of the trial court is affirmed.
BRANSON, V. C. J., and HARRISON, MASON, LESTER, HUNT, and RILEY JJ., concur.
 *Page 1